DETAILED ACTION
This action is responsive to the Amendment filed on 9 August 2022. Claims 1-5, 8-15, and 18-20 are pending in the case. Claims 6-7, 16-17 are canceled/withdrawn from consideration. Claims 1 and 11 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application claims benefit of foreign priority to CN201910925106.5 filed 09/27/2019. Applicant’s priority documents have been retrieved.
Examiner notes that a machine translation of CN201910925106.5 has been reviewed and there appear to be some discrepancies with the subject matter as filed in the instant application. 
Applicant is respectfully requested to file a certified English translation (see MPEP § 213.04; see 37 CFR 1.55(g)(3)) in order to maintain the benefit of priority in the event an intervening reference is discovered.
Applicant’s Response
In Applicant’s response dated 9 August 2022 (hereinafter Response), Applicant amended Claims 1, 8-9, 11, and 18-19; cancelled Claims 6-7, 16-17; and argued against all objections and rejections previously set forth in the Office Action dated 10 May 2022.
Applicant’s amendment to claims 1 and 11 to further clarify the metes and bounds of the invention are acknowledged, noting that these are merely rolling up limitations from now-canceled claims 6-7 and 16-17. 
Response to Amendment/Arguments
In response to Applicant's amendment to cure the 35 U.S.C. § 101 rejection(s) of claim(s) 1, 6, 10, 11, 16, and 17, the incorporating of the subject matter of claims 7 and 17 into independent claims 1 and 11 respectively is sufficient, and the 35 U.S.C. § 101 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant's argument with respect to the rejection under 35 USC 103 of at least claim 1 as unpatentable over GELLA, BJARNESTAM, and HU (see Response, starting page 2), Examiner respectfully disagrees.
Applicant acknowledges that the previous rejection of claim 7 (now canceled) relied on the teachings of HU to cure any deficiencies in GELLA and BJARNESTAM for the elements 
the performing clustering processing on the painting theme word to obtain a theme word category corresponding to the painting theme word, includes: 
performing word embedding-encoding processing on the painting theme word to generate a theme word vector corresponding to the painting theme word; 
performing clustering processing on the painting theme word according to the theme word vector, to generate the theme word category

Applicant’s argument appears to be that HU doesn’t teach the order of the “clustering”: word embedding encoding to generate a theme word vector, then clustering according the theme word vector (see Response page 12) because Applicant argues that clustering the documents happens first, then word vectors are generated and compared. It is noted that Applicant provides no location citation for “Hu recites…”. Should Applicant be relying on a different translation of the HU reference than is in the file record, Applicant is required to provide a copy of that translation.
The rejection of now-canceled claim 7 relied on HU abstract; description on bottom of page 3, description of FIG 1 on page 4; and steps S1-S3 on page 5 (see previous action, page 19 items 40-41).
The invention of HU, per bottom of page 3, emphasis added: firstly clustering the text corpus based on LDA topic model; secondly, by word2vec the expected text of each word is represented as a word vector, and then obtaining each keyword in the document similarity top5 of the subject word to form a new keyword set. and finally, taking the keywords as node, similarity between the words is the weight of sides to construct a keyword network and obtain the core node of the network as the keyword of the subject.  As is made clear in HU, a first clustering is performed based on LDA topic model, then a second clustering (construct a keyword network) is performed based on word2vec word vectors, where the “core node” of the network is determined to be the keyword.
The rejection made this clear by referencing page 5 of HU which states obtaining high dimensional vectors of all words and can obtain the similarity relationship between all words by the word vector model, namely the distance between semantic by constructing a semantic network using steps S1-S3. The construction of the semantic network is also a clustering process.
In other words, LDA is one method of clustering topic words to generate the visualizations on the left in FIGs 3-5, while LdaVecNet (Hu’s improvement) is a different method of clustering topic words to generate the visualizations on the right in FIGs 3-5.
Note that dependent claims 8-9 and 18-19 as previously rejected also relied solely on the teachings of HU for teaching the creation of the vectors and generating of the key network tree using the vectors; where the key network tree is mapped as the clustering mechanism which generates the semantic network.
As Applicant makes no other arguments against the cited art, nor any argument against the combination of references cited, independent claim 1 is now rejected under the same rationale as was used for dependent claim 7; similarly independent claim 11 is now rejected under the same rationale as was used for dependent claim 17. The rejections of the dependent claims are modified based on the changed grounds of rejection for the independent claims, thus any new grounds of rejection are made solely in response to Applicant’s amendment.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-10, 11-12, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over GELLA et al (Patent No.: US 10,290,036 B1, previously cited) in view of BJARNESTAM et al. (Pub. No.: US 2007/0112838 A1, previously cited) further in view of HU et al. (CN 108052593 A, relying on English translation, previously cited).
Regarding claim 1 (and similarly claim 11), GELLA teaches the painting label generation method, (broadly, in environment of FIG 1, determining attributes of an artwork image to be listed for sale) comprising (electronic device, comprising: a processor, a memory, and a computer program stored on the memory and executable on the processor; wherein the processor executes the program to implement steps of (in FIG 3: seller 302 at computing device 304 interacts over network via web service with service provider computers 330; the purpose is to record data so that a buyer 352 can search the artwork database 342 for a piece of art to purchase):
For ease of reading, the ordering of limitations has been changed such that a limitation that recited “before” appears in an appropriate relative position. No other change to the claim limitations have been made
obtaining painting basic information and painting brief introduction information of a target painting (FIG 6: (602) receive artwork (col 13 line 54), receive additional information about artwork (col 14 line 25), the additional information includes e.g. title, artist, user description; also information provided by seller (col 14 line 41) such as price, shipping [based on dimensions]);
generating painting attribute information by pre-processing the painting basic information ((604) determine type of artwork (col 14 line 56) (606) determine what attributes need to be collected based on type of artwork (col 15 line17); (608) analyze image to generate values for attributes (col 15 line 47) which could include using machine learning (col 17));
generating a painting theme word (FIG 7 shows the seller suggesting a theme word; (col 19 line 34) makes clear that attribute information may be used for generating suggested theme); and
wherein before the generating a painting label for the target painting according to the painting attribute information and the painting theme word, the method further includes: performing clustering processing on the painting theme word to obtain a theme word category corresponding to the painting theme word (clustering processing is suggested at GELLA: e.g. (col 6 line 6) theme 238 may correspond to a suggested combination of attributes or of attribute(s) and a type that may represent a theme ... may associate a combination of attribute values with that subject; (col 6 lines 23-35) service provider, sellers and buyers can suggest combinations of keywords to create themes; (col 6 line 44) service 122 may use this information about the behavior of the previous buyers to automatically combine the three attribute values as a suggested springtime theme), 
generating a painting label for the target painting according to the painting attribute information and the painting theme word ((610) present known attribute values (col 18 line 25) using for example FIG 7; (612) allow user to confirm, enter any missing values (col 18 line 55) including any theme suggested by seller (col 18 line 65); artwork is then listed for sale which includes storing the information in artwork database 342);
wherein the generating a painting label for the target painting according to the painting attribute information and the painting theme word, includes generating the painting label based on the painting attribute information and the theme word category (GELLA: As shown in FIG 7, theme 730 is provided, confirmed by user, then and stored with the artwork to be sold, so that a potential buyer may search based on the theme), and



GELLA clearly teaches creating painting labels (the attributes and associated values) for a target painting, including a user-approved theme word. While GELLA receives a brief description, GELLA does not explicitly describe generating a painting theme word by extracting a theme word from the painting brief introduction information. Note, however, that GELLA does explain that the short description may be (col 14 line 33) parsed to determine the type and/or some of the attribute information (such as the type “painting”, subject matter “barn”, color “red”) for the artwork. This information may be used for generating a theme (see e.g. (col 19 line 1)) to be confirmed by the seller.
Further, GELLA suggests performing clustering processing on the painting theme word to obtain a theme word category corresponding to the painting theme word as noted above, but cannot be relied upon to expressly disclose wherein the performing clustering processing on the painting theme word to obtain a theme word category corresponding to the painting theme word, includes: performing word embedding-encoding processing on the painting theme word to generate a theme word vector corresponding to the painting theme word; and performing clustering processing on the painting theme word according to the theme word vector, to generate the theme word category.
BJARNESTAM is broadly directed to (abstract) classifying media content using keywords. Metadata associated with each media content unit is segmented into a series of descriptive phrases. The descriptive phrases are mapped to keywords in a structured vocabulary, and the identified keywords associated with the media content units. As can be seen in FIGs 2 and 3, a media content unit (e.g. image 210) and metadata (e.g. information 220) are received at step 310.  The metadata is processed to identify descriptive phrases at step 320 (see FIG 4); the descriptive phrases are mapped to keyword vocabulary at step 330 (see FIG 5).  The media content with keyword mapping is then stored at steps 340, 350. 
BJARNESTAM may be relied upon to teach an extraction of keywords (descriptive phrases or “themes”) technique which may be applied to the artwork information provided by the seller in GELLA. The combination of the applied technique of BJARNESTAM to the artwork of GELLA results in generating a painting theme word by extracting a theme word from the painting brief introduction information as required by the claim.
The results of the combination are obvious (one or more keywords are derived from user-provided information and assigned to the image of the artwork). The technique of BJARNESTAM addresses a recognized problem in the art (see e.g. [0004-0005]) where image attributes and metadata are known to be derived and used for searching, however “using the file name or metadata provided by a large body of users may not provide optimum results since different users often use vastly different naming conventions to describe the same content”, thus [0006] “it would be beneficial to further automate the classification of media content units in order to make available for searching a greater number of media content units.”
Accordingly, it would have been obvious to one having ordinary skill in the art of image analysis, before the effective filling date of the claimed invention, having the teachings of GELLA and BJARNESTAM before them, to have used the technique of BJARNESTAM to determine a theme word to be assigned to the artwork of GELLA based on information provided by the selling user describing the artwork, with a reasonable expectation of success, the combination motivated by the need in GELLA to suggest one or more themes to the seller (for listing the artwork, to aid in a buyer to search and find the artwork, where attribute information is parsed from the user description) and the teaching in BJARNESTAM of the improvement for identifying keywords (themes) for images generally.
The combination of GELLA- BJARNESTAM is still deficient in teaching wherein the performing clustering processing on the painting theme word to obtain a theme word category corresponding to the painting theme word, includes: performing word embedding-encoding processing on the painting theme word to generate a theme word vector corresponding to the painting theme word; and performing clustering processing on the painting theme word according to the theme word vector, to generate the theme word category.
HU teaches (abstract) a word-based vector and a network structure of a topic keyword extracting method, specifically claims extracting technology field of key words from the text. the theme-based keyword extracting method of word vector and network structure performing topic clustering the text corpus based on LDA topic model, and obtaining 100 keyword is top100 and the theme relevance of each topic. 
HU (when applied to the keywords determined in GELLA-BJARNESTAM) may be relied upon to teach performing clustering processing on the painting theme word to obtain a theme word category corresponding to the painting theme word by performing word embedding-encoding processing on the painting theme word to generate a theme word vector corresponding to the painting theme word and performing clustering processing on the painting theme word according to the theme word vector, to generate the theme word category (bottom of page 3: the method combines the subject model LDA and Word embedding, using network similarity propagation by extracting key words of the same subject text, not only can the key words with high frequency in the document to extract, at the same time, it can effectively find the word frequency is low but strong topic relationship of keywords; the method considering the word frequency relationship to the keyword on the word vector found for the second time, the word frequency is not high but semantically similar words contained in the candidate set of key words, can reasonably enlarge the keyword of the selected range, the keyword the same subject in the finally obtained in the semantic relation is more compact; the method into the word vector and based on the distance between the word vector for processing network construction can more accurately find similar meaning under the same topic keyword so as to obtain more accurate results; see also description page 4 of FIG 1; see also page 5, obtaining high dimensional vectors of all words and can obtain the similarity relationship between all words by the word vector model, namely the distance between semantic” by constructing a semantic network using steps S1-S3. Forming a “semantic network” of nodes which are based on distances is a mechanism for clustering. Note that HU is not limited to the examples discussed (see bottom of page 5).
Accordingly, it would have been obvious to one having ordinary skill in the art of natural language processing at the time the invention was effectively filed, having the teachings of GELLA-BJARNESTAM (manually or automatically combining keywords to generate a theme) and HU (a method for analyzing text in order to determine similar meaning keywords during topic analysis which uses word vectors and clustering) to have applied the technique of HU to the text analysis of GELLA-BJARNESTAM with a reasonable expectation of success (multiple keywords are clustered for a theme category automatically, rather than relying on user input), the combination motivated by the clear teaching in HU for obtaining “more accurate results”.
Regarding dependent claim 2 (12), incorporating the rejection of claim 1 (11), GELLA in view of BJARNESTAM, further in view of HU, combined at least for the reasons discussed above, further teaches wherein the generating a painting theme word by extracting a theme word from the painting brief introduction information, includes:
performing word segmentation processing on the painting brief introduction information to obtain a plurality of introduction-word segmentations (BJARNESTAM using segmentation tool 240 which [0020] parses the metadata 220 associated with the media content unit, and separates the metadata into one or more descriptive phrases for further processing; [0026] FIG 4 provides more details about the segmentation process);
inputting the plurality of introduction-word segmentations to a preset theme generation model, and obtaining the painting theme word (BJARNESTAM using mapping tool 250 which [0021] receives as input the descriptive phrases identified by the segmentation tool. The mapping tool 250 is connected to a database 140 that contains the structured keyword vocabulary. For each descriptive phrase associated with a media content unit, the mapping tool performs a lookup in the structured keyword vocabulary and attempts to match the descriptive phrase with a keyword contained in the vocabulary; [0031] FIG 5 is flow diagram of the mapping process).
Regarding dependent claim 6-7 (16-17) – canceled.
Regarding dependent claim 8 (18), incorporating the rejection of claim 7 (17), GELLA in view of BJARNESTAM, further in view of HU, combined at least for the reasons discussed above, further teaches wherein the performing word embedding-encoding processing on the painting theme word to generate a theme word vector corresponding to the painting theme word, includes: inputting the painting theme word into a word vector model; receiving the theme word vector output by the word vector model  (relying on the word vector models taught in HU, e.g. CBOW (continuous bag of words); word2vec model; see pages 4-5 as cited above).
Regarding dependent claim 9 (19), incorporating the rejection of claim 7 (17), GELLA in view of BJARNESTAM, further in view of HU, combined at least for the reasons discussed above, further teaches wherein the performing word embedding-encoding processing on the painting theme word to generate a theme word vector corresponding to the painting theme word, includes: constructing an initial clustering feature tree according to the theme word vector and determining the theme word category corresponding to the theme word vector based on the initial clustering feature tree and a maximum radius threshold (see “key network building process” Steps S1-S5 on page 3; elaborated on page 5; interpreting “initial cluster feature tree” as “key network”, “maximum radius threshold” as the threshold between clusters within the “key network”).
Regarding dependent claim 10 (20), incorporating the rejection of claim 1 (11), GELLA in view of BJARNESTAM, further in view of HU, combined at least for the reasons discussed above, further teaches:
wherein the painting basic information includes at least one of author information, size information, creation year information and price information (only one must be shown in the art when recited in the alternative; see e.g. GELLA FIG 7 showing all the attributes which the user might provide for a painting artwork including Size, Artist, Creation date, Price); and
the generating painting attribute information by pre-processing the painting basic information, includes at least one of (only one must be shown in the art when recited in the alternative):
adjusting the author information according to a preset name format to generate a painting name attribute (relying on the extraction of values for attributes from user-provided text as taught in BJARNESTAM [0029] optional post-processing descriptive phrases includes formatting, spelling correction, or other manipulations);
determining a size proportion attribute corresponding to the target painting according to the size information (note that GELLA allows for searching based on “small” “medium” or “large” in FIG 10 which suggests classification of size proportion is stored for easier searching; as well as whether the painting is in landscape or portrait presentation);
determining a year classification attribute corresponding to the target painting according to the creation year information (note that GELLA allows for searching based on “before 2000” or “after 2000” in FIG 10 which suggests some classification attribute of creation date is stored for easier searching);
determining a price classification attribute corresponding to the target painting according to the price information (relying on the extraction of values for attributes from user-provided text as taught in BJARNESTAM [0029] optional post-processing descriptive phrases includes formatting, spelling correction, or other manipulations).
Claims 3, 13 are rejected under 35 USC 103 as unpatentable over GELLA in view of BJARNESTAM, further in view of HU, further in view of LEONG et al. (CSAT: A Chinese Segmentation and Tagging Module Based on the Interpolated Probabilistic Model. COMPUTATIONAL METHODS IN ENGINEERING AND SCIENCE EPMESC X, Aug. 21-23, 2006, Sanya, Hainan, China ©2006 Tsinghua University Press & Springer. 8 pages. Retrieved via ResearchGate on [05/05/2022]. DOI: 10.1007/978-3-540-48260-4_159).
Regarding dependent claim 3 (13), incorporating the rejection of claim 2 (12), GELLA in view of BJARNESTAM, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the performing word segmentation processing on the painting brief introduction information to obtain a plurality of introduction-word segmentations, includes: constructing a prefix dictionary based on a dictionary of a corpus, and counting occurrence frequencies of prefix words of the prefix dictionary in the dictionary of the corpus; based on the prefix dictionary, obtaining a plurality of text segmentation modes for each sentence of information text in the painting brief introduction information {per disclosure as originally filed [00113] … such as two-word segmentation, three-word segmentation, or mixed segmentation… disclosure describes for each sentence of information text in the painting brief introduction information, a directed acyclic graph, which is composed of all possible words that may be formed by Chinese characters in each sentence}; determining a segmentation probability of each of the plurality of text segmentation modes in combination with each sentence of information text and each of the occurrence frequencies; {an occurrence frequency of each segmented word in the prefix dictionary is first searched, and then a dynamic programming algorithm is used to calculate the maximum probability for each sentence} obtaining the text segmentation mode with a maximum segmentation probability among the plurality of text segmentation modes; and using the text segmentation mode with the maximum segmentation probability to perform word segmentation processing on the painting brief introduction information, thereby obtaining the plurality of introduction-word segmentations {apply the best performing to all sentences}. 
At best, BJARNESTAM states at [0027] Those skilled in the art will recognize that there are many different technologies that may be used to extract descriptive phrases from text, including statistical processing and linguistic processing (including morphological, lexical, syntactic, and semantic processing). Further, BJARNESTAM teaches using an application (e.g. domain)-specific dictionary [0028] which is less than the entire vocabulary database 140 (which is a Linguistic DNA diction generated by analyzing and extracting content from a corpus of documents [0027]). Note also that BJARNESTAM teaches [0023] a translation tool 270 which is capable of translating descriptive phrases into other languages.
LEONG teaches (abstract) CSAT, its segmentation module is based on the Chinese words rough segmentation model based on N-Shortest-Paths method. Using this method, in the first phase of the Chinese processing, a rather good rough segmentation result of Chinese sentences is obtained. Upon getting the rough segmentation result, in the second phase, those segmented candidate Chinese sentences are going to be tagged by the probabilistic tagger.
Starting at page 1093, LEONG broadly explains the WORDS ROUGH SEGMENTATION MODEL BASED ON N-SHORTEST-PATHS METHOD which is an improvement over other methods for segmenting Chinese words which are discussed on page 1092. Of note, LEONG teaches using a constructed prefix dictionary based on a dictionary of a corpus, and counting occurrence frequencies of prefix words of the prefix dictionary in the dictionary of the corpus (knowledge base keeps the statistics about the word frequencies based on a Chinese corpus will be looked up for the probabilities of the atomic characters or the combinations of characters (words)); based on the prefix dictionary, obtaining a plurality of text segmentation modes for each sentence of information text … (Based on the statistics kept in the knowledge base, the probability of each w will be used in this words rough segmentation model… based on unigram statistics model… from different segmentations to get the whole Chinese sentence, the probability is P(C | W)= 1 because there is only one way to do so. Therefore, the goal is to obtain the N different segmentations which have the N largest probabilities of P(W)); determining a segmentation probability of each of the plurality of text segmentation modes in combination with each sentence of information text and each of the occurrence frequencies (Approximating P(w1) using formula 2); using the text segmentation mode with the maximum segmentation probability to perform word segmentation processing on the text (see formula 3; determining max P(W) [the best segmentation for the Chinese characters; the results of which will be fed into the tagging model; see discussion in EXPERIMENTS on page 1094).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of GELLA- BJARNESTAM-HU (assigning keywords/themes/labels to images based on descriptive text, including multiple language support) and LEONG (teaching a specific method for segmenting descriptive Chinese text into words based on maximizing the probability of different possible segmentations), to have used the algorithm of LEONG when analyze Chinese descriptions of the painting, motivated by the suggestion in BJARNESTAM for dealing with different languages (using the translation tool) and the teaching in LEONG that segmenting Chinese text into words can be difficult (abstract, § Introduction).
Claims 4, 14 are rejected under 35 USC 103 as unpatentable over GELLA in view of BJARNESTAM, further in view of HU, further in view of FREITAG et al. (Information Extraction with HMMs and Shrinkage. From: AAAI Technical Report WS-99-11. Compilation copyright © 1999, AAAI (www.aaai.org). 6 pages).
Regarding dependent claim 4 (14), incorporating the rejection of claim 2 (12), GELLA in view of BJARNESTAM, further in view of HU, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the performing word segmentation processing on the painting brief introduction information to obtain a plurality of introduction-word segmentations, includes: constructing a hidden Markov model (HMM) based on to-be-segmented texts {sentences, words} in the painting brief introduction information; obtaining a plurality of word segmentation sequences corresponding to the to-be-segmented texts; inputting the plurality of word segmentation sequences to the hidden Markov model; receiving a probability of each of the plurality of word segmentation sequences output by the hidden Markov model; and selecting one word segmentation sequence with a maximum probability from the plurality of word segmentation sequences, for performing word segmentation processing on the painting brief introduction information, thereby obtaining the plurality of introduction-word segmentations. At best, BJARNESTAM states at [0027] Those skilled in the art will recognize that there are many different technologies that may be used to extract descriptive phrases from text, including statistical processing and linguistic processing (including morphological, lexical, syntactic, and semantic processing).
It is noted that the instant application does not describe in any fashion how to construct the HMM. At best, [00124] explains briefly what an HMM is and admits:The difficulty is to determine the hidden parameters of the process from observable parameters. These parameters are then used for further analysis, such as mode recognition. The disclosure then describes how the HMM is used (e.g. [00129] generating a number of different possible sequences [00132] passing each different possible sequence to the constructed HMM to generate a probability (again with no details how [00133] “state transition combinations between words” relates to the probability of the sequence, only that it does).
FREITAG states (see § Introduction page 1 col 1) This paper advocates the use hidden Markov models (HMMs) for information extraction. HMMs are type of probabilistic finite state machine, and a well-developed probabilistic tool for modeling sequences of observations (§ Introduction page 1 col 2) In our approach to information extraction, the HMM forms a probabilistic generative model of an entire document from which sub-segments are to be extracted. In each HMM, a, subset of the states are distinguished as "target" states, and any words of the document that are determined to have been generated by those states are part of the extracted sub-sequence.
FREITAG describes the basic functioning (see § HMMs for Information Extraction page 2 col 1) and then states (at bottom of col 1) Given a model and all its parameters, information extraction is performed by determining the sequence of states that was most likely to have generated the entire document, and extracting the symbols that were associated with designated "target" states. To perform extraction we therefore require an algorithm for finding the most likely state sequence given a HMM model M and a sequence of symbols.
Thus, FREITAG makes clear that using a constructed HMM model to determine how to segment an arbitrary text is a known technique in the art, and as such, the technique could be used as one of the “known techniques” for its intended purpose in extracting text as suggested by BJARNESTAM at [0027] with a reasonable expectation of success.
Accordingly, it would have been obvious to one having ordinary skill at the time the invention was effectively filed, having the teachings of GELLA- BJARNESTAM-HU and FREITAG before them, to have combined the teachings and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the suggestion in BJARNESTAM at [0027].
Claims 5 and 15 are rejected under 35 USC 103 as unpatentable over GELLA in view of BJARNESTAM, further in view of HU, further in view of LETTIER (Your Guide to Latent Dirichlet Allocation, web post made at Medium.com on 02/23/2018; retrieved from [https://medium.com/@lettier/how-does-lda-work-ill-explain-using-emoji-108abf40fa7d] on [05/02/2022]. 13 pages).
Regarding dependent claim 5 (15), incorporating the rejection of claim 2 (12). GELLA in view of BJARNESTAM, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the inputting the plurality of introduction-word segmentations to a preset theme generation model, and obtaining the painting theme word, includes: determining the number of themes, a first hyperparameter and a second hyperparameter; according to the number of themes, randomly assigning a theme index to each of the plurality of introduction-word segmentations; calculating a theme distribution probability of the painting brief introduction information based on the first hyperparameter; calculating a theme word distribution probability of each of the plurality of introduction-word segmentations based on the second hyperparameter; updating the theme index of each of the plurality of introduction-word segmentations with Gibbs sampling formula, and repeatedly performing the step of calculating a theme distribution probability of the painting brief introduction information based on the first hyperparameter and the step of calculating a theme word distribution probability of each of the plurality of introduction-word segmentations based on the second hyperparameter; when reaching convergence condition, calculating a synthetic index distribution probability for each theme index based on calculated theme distribution probabilities and theme word distribution probabilities; calculating a synthetic word distribution probability of each theme word based on the synthetic index distribution probability of each theme index; using the theme word corresponding to a maximum synthetic word distribution probability selected from the synthetic word distribution probability of each theme word as the painting theme word.
However, each of these steps are recognized as algorithmic steps for topic modeling using Latent Dirichlet Allocation (LDA) which is a “generative probabilistic model” of a collection of composites made up of parts that uses natural language processing (NLP) and topic modeling and are taught in LETTIER (page 4 has basic method) as follows (relying on GELLA- BJARNESTAM-HU to teach the specific document text which would be analyzed in the citations below; noting that HU also describes using LDA model for clustering keywords without any specific details):
determining the number of themes, a first hyperparameter and a second hyperparameter (page 4: 1. Pick your unique set of parts. 2. Pick how many composites you want. 3. Pick how many parts you want per composite (sample from a Poisson distribution). 4. Pick how many topics (categories) you want. 5. Pick a number between not-zero and positive infinity and call it alpha. 6. Pick a number between not-zero and positive infinity and call it beta.  page 8: working through concrete example, hyperparmeters are alpha = 0.5, beta – 0.01, topics=2 (number of themes), iterations=1); 
according to the number of themes, randomly assigning a theme index to each of the plurality of introduction-word segmentations (page 9: To start, we need to randomly assign a topic to each emoji. Using a fair coin (sampling from a uniform distribution), we randomly assign to the first cat emoji ‘Topic 0’, thesecond cat ‘Topic 1’, the first dog emoji ‘Topic 1’, and the second dog ‘Topic 0’); 
calculating a theme distribution probability of the painting brief introduction information based on the first hyperparameter (page 4; 7. Build the ‘parts-versus-topics’ table. For each column, draw a sample (spin the wheel) from a Dirichlet distribution (which is a distribution of distributions) using beta as the input. Each sample will fill out each column in the table, sum to one, and give the probability of each part per topic (column))
calculating a theme word distribution probability of each of the plurality of introduction-word segmentations based on the second hyperparameter (Page 4: 8. Build the ‘composites-versus-topics’ table. For each row, draw a sample from a Dirichlet distribution using alpha as the input. Each sample will fill out each row in the table, sum to one, and give the probability of each topic (column) per composite.); 
updating the theme index of each of the plurality of introduction-word segmentations with Gibbs sampling formula (page 9: Instead of estimating phi and theta directly, we will estimate the topic assignments for each of the four emoji using the Gibbs sampling algorithm. Once we have the estimated topic assignments, we can then estimate phi and theta), and 
repeatedly performing the step of calculating a theme distribution probability of the painting brief introduction information based on the first hyperparameter and the step of calculating a theme word distribution probability of each of the plurality of introduction-word segmentations based on the second hyperparameter (page 4: 9. Build the actual composites. For each composite, 1) look up its row in the ‘composites-versus-topics’ table, 2) sample a topic based on the probabilities in the row, 3) go to the ‘parts-versus-topics’ table, 4) look up the topic sampled, 5) sample a part based on the probabilities in the column, 6) repeat from step 2 until you’ve reached how many parts this composite was set to have) ; 
when reaching convergence condition (…until you’ve reached how many parts this composite was set to have…), calculating a synthetic index distribution probability for each theme index based on calculated theme distribution probabilities and theme word distribution probabilities (estimating phi and theta, see pages 10-12); 
calculating a synthetic word distribution probability of each theme word based on the synthetic index distribution probability of each theme index (estimating phi and theta, see pages 10-12); 
using the theme word corresponding to a maximum synthetic word distribution probability selected from the synthetic word distribution probability of each theme word as the painting theme word (pages 12-13 The matrix on the right shows us that Document 0 is more likely to be about Topic 0 than Topic 1, and that Document 1 is more likely to be about Topic 1).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of GELLA- BJARNESTAM-HU and LETTIER before them, to have used the well-known LDA algorithm taught in LETTIER for the theme analysis of GELLA- BJARNESTAM-HU, arriving at the claimed invention, the combination motivated by the need in BJARNESTAM to identify the theme (also called a topic), the teaching in HU for using LDA when clustering topics; and the teaching in LETTIER of the use of LDA for natural language processing and topic modeling (see page 2).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

	
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173